Cite as 2016 Ark. 303

                SUPREME COURT OF ARKANSAS
                                       No.   CV-16-796

CHUCK LANGE and BILL WALMSLEY,                    Opinion Delivered   September 14, 2016
INDIVIDUALLY AND ON BEHALF OF
COMMITTEE TO PROTECT
ARKANSAS VALUES/STOP CASINOS                      AN ORIGINAL ACTION
NOW
                   PETITIONERS
V.

MARK MARTIN, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF STATE
OF THE STATE OF ARKANSAS

                            RESPONDENT

ARKANSAS WINS IN 2016, LLC, AN
ARKANSAS LIMITED LIABILITY
COMPANY, AND ARKANSAS
WINNING INITIATIVE, INC., AN
ARKANSAS       NONPROFIT
                                                  SPECIAL MASTER REAPPOINTED;
CORPORATION; AND CYNTHIA R.                       BRIEFING SCHEDULE RESET.
STONE; JEFF CROCKETT; AND
LARRY J. WITCHER

                           INTERVENORS



                                        PER CURIAM

       On September 10, 2016, the duly appointed master in the above-captioned original

action withdrew. Lange v. Martin, 2016 Ark. 302 (per curiam). We therefore appoint a new

master and amend the briefing schedule accordingly.

       Having previously ordered bifurcation of petitioner’s ballot-title and constitutional

issues in Counts I and II, and the signature challenges in Count III, only the briefing schedule
                                    Cite as 2016 Ark. 303

with regard to Count III is affected. Petitioner’s brief concerning Counts I and II is still due

on September 16, 2016. Respondent’s and intervernors’ briefs concerning Counts I and II

shall be due seven days thereafter, on September 23, 2016. Petitioner’s reply brief is due

September 26, 2016. Oral argument is denied.

       Count III raises issues of fact with regard to the validity of signatures. Arkansas

Supreme Court Rule 6-5(c) (2015) provides that evidence on issues of fact will be taken by

a master to be appointed by this court. Therefore, we appoint the Honorable John E. Jennings

as master and direct him to conduct such proceedings and hearings subject to, and in

accordance with, Rule 6-5(b) and Arkansas Rule of Civil Procedure 53 (2015), as are

necessary to determine whether the allegations contained in the petition are true. We further

direct him to file his report with this court by October 3, 2016. In the discharge of his duties,

the master has the authority to address the parties’ discovery motions.

       Petitioners’ brief on Count III is due October 10, 2016.              Respondent’s and

intervenors’ briefs are due on October 17, 2016. Petitioners’ reply brief is due on October

18, 2016.

       It is so ordered.

       GOODSON, J., not participating.




                                               2